DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, with regards to 112 rejection, with respect to the amended claims have been fully considered and are persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 15/403,418, filed January 11, 2017, now US Patent 10,545,811, having the same Assignee and inventor.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,545,811.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, 
U.S. 10,545,811 claim 1 recites a group of same limitations as the instant claim 1, as noted by the following table:
Instant Application
U.S. 10,545,811
comments
1. A computer-implemented method for enabling a root cause analysis for an error originating in a content management system, the content management system being adapted for a creation and a change of
1. A computer-implemented method for enabling a root cause analysis for an error originating in a content management system, the content management system being adapted for a creation and a change of
same

a plurality of
Remark (1)
digital content items, the method comprising: storing
digital content items, the method comprising: storing
same

in the content management system
Remark (1)
an identifier and a version number for a digital content item;
an identifier and a version number for a digital content item
same

undergoing a change associated with the digital content item;
Remark (1)
rendering a web page comprising the digital content item,
rendering a web page comprising the digital content item,
same
the identifier, and the version number;
wherein the identifier and the version number are invisibly included in the web page;
Remark (1)

including the identifier and the version number in a request
Remark (2-1)

based on the rendered web page comprising the digital content item;
Remark (1)
storing fingerprint data associated with a request
storing fingerprint data associated with the request;
same
including the identifier and the version number;

Remark (2-1)
creating an error record
creating an error record
same

in the case that during an execution of the request an execution error occurs,
Remark (2-2)
comprising the fingerprint data

Remark (2-3)
in the case that during an execution of the request an execution error occurs;

Remark (2-2)

wherein the error record comprises the identifier, the version number of the digital content item, and the related fingerprint data;
Remark (2-3) and remark (1)

making the error record, the identifier, the version number of the related digital content item, and the related fingerprint data, available to a browser; determining a common subset of attribute values of the error record and earlier stored error records; 
Remark (1)
and relating the error record to earlier stored error records in the case that a predefined number of attribute values are identical between the error record and earlier stored error records.
and relating the error record to earlier stored error records in the case that a predefined number of attribute values are identical between the error record and the earlier stored error records.
same




Graham v. Deere analysis
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art: the prior art (U.S. 10,545,811) is a computer-implemented method for enabling a root cause analysis for an error originating in a content management system, by storing an identifier and a version number for a digital content item, and rendering a web page comprising the digital content item, the identifier, and the version number. It also includes storing fingerprint data associated with the request, and creating an error record when an error occurs. The error record comprises the identifier, the version number of the digital content item, and the related fingerprint data. Making all said items available to a browser. The claim also relates the error record to earlier stored error records in the case that a predefined number of attribute values are identical between the error record and the earlier stored error records.
Ascertaining the differences between the prior art and the claims at issue: as seen from the table above and marked by “same” or “similar”, the functionality of both the prior art and instant applications is the same. The instant application is different from the prior art as specified under remark (1) in the table above under in that U.S. 10,545,811 recites a group of limitations that instant claim 1 does not recite. Also,  U.S. 10,545,811 recites a group of limitations which instant claim 1 also recites, but in different locations in the claim, as noted in the table above under remarks (2-1), (2-2), and (2-3). The change of location of these limitations does not affect the scope of the claim, thus essentially same subject matter is claimed for this group.
Resolving the level of ordinary skill in the pertinent art: Since both patent and application are electronic circuits, a person of ordinary skill in the art would have the education degree or training of at least an electronics technician which knows how to perform root cause analysis for an error originating in a content management system.
Considering objective evidence present in the application indicating obviousness or non-obviousness: .since this is a double patenting rejection of a continuing application, the specification is the same, which suggests the instant application claims are either the same of invention or a variation thereof. A person of ordinary skill in the art would recognize that changes in locations in same limitations in the claim, while the sequence order of operation is maintained, is not a real difference between the prior art and the instant application. 

Respective claim 1 of the instant application therefore is not patently distinct from the earlier patent claim 1 and as such is unpatentable for obvious-type double patenting. (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

For independent claims 10 and 19, respective claims 10 and 19 of the instant application are not patently distinct from the earlier patent claims 10 and 18, for same reasons noted in table and analysis above, and as such is unpatentable for obvious-type double patenting. Claims 10 and 19 recite essentially similar limitations as claims 1, except that claims 10 and 19 are a system and computer program product respectively, while claims 1 are a method.

For dependent claims 2-9 and 11-16, claims 2-9 and 11-16 of the patent recite same limitations (and occasionally additional limitations) as claims 2-9 and 11-16 of instant application respectively, and as such is unpatentable for obvious-type double patenting. 

For dependent claims 17-18, claim 17 of the patent recite same limitations as the combination of claims 17-18 of instant application, and as such claims 17-18 are unpatentable for obvious-type double patenting. 

For claim 20, the claim depends on claim 19. Claim 19 is obvious over claim 18 of patent as noted above. Since claims 1 and 19 recite essentially same subject matter, minus preamble, claim 19 is also obvious over claim 1 of patent. Since. Claim 20 recite similar limitations as claim 6 of paten, it is also not patently distinct from the earlier patent claim 6. 

Claim 1-20 of the instant application therefore is not patently distinct from the earlier patent claims 1-18 and as such is unpatentable for obvious-type double patenting. (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Allowable Subject Matter
Claims 1-20 would be allowable if all double patenting rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Straub et al. (US 2016/0092176 A1) teaches root cause analysis in content management but not other limitations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114